UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. Semi-Annual Report Experienced People Consistent Philosophy Disciplined Process Geneva Advisors Funds Geneva Advisors All Cap Growth Fund Class R Shares (GNVRX) Class I Shares (GNVIX) Geneva Advisors Equity Income Fund Class R Shares (GNERX) Class I Shares (GNEIX) Geneva Advisors International Growth Fund Class R Shares (GNFRX) Class I Shares (GNFIX) Geneva Advisors Mid Cap Growth Fund Class R Shares (GNMRX) Class I Shares (GNMIX) Geneva Advisors Small Cap Opportunities Fund Class R Shares (GNORX) Class I Shares (GNOIX) February 28, 2014 Investment Advisor Geneva Investment Management of Chicago, LLC 181 W. Madison Street, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 6 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 24 STATEMENTS OF ASSETS AND LIABILITIES 43 STATEMENTS OF OPERATIONS 45 STATEMENTS OF CHANGES IN NET ASSETS 47 FINANCIAL HIGHLIGHTS 52 NOTES TO FINANCIAL STATEMENTS 62 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 76 NOTICE OF PRIVACY POLICY & PRACTICES 80 ADDITIONAL INFORMATION 81 April 2014 Dear Client: In spite of multiple triple-digit Dow days, the stock market, as measured by the Dow Jones Industrial Average, ended the first quarter just slightly higher than the beginning of the year. Appetite for risk was tempered throughout the quarter as the market grappled with several developments:according to the National Oceanic and Atmospheric Association, this winter is one of the coldest on record, skewing recent economic data; the Russia-Ukraine situation raised concerns of a global conflict; and the Federal Reserve is in a transitional period. Meanwhile, alternative investments remain less appealing, interest rates are still low, emerging markets are struggling and cash yields continue to be near zero. Together these factors created an environment where investors made “risk-off” trades, sold some equity exposure, and then returned to stocks as the long-term investment landscape had not changed. The Fed announced they will continue tapering their bond purchases down to $55 billion per month as expected.The Fed removed their explicit unemployment and inflation thresholds and substituted it with qualitative language which incorporates a wide range of financial information including readings on inflation and labor market conditions. At this stage of the economic recovery, higher stock market volatility is normal. In our view, it does not signify the end of the bull market; rather we believe it provides opportunities to invest additional capital. Growth Strategies Commentary Geneva’s growth strategies had a difficult time in the first quarter. After a strong 2013, companies with higher multiples pulled back in the first quarter, which are the types of companies we own in our growth strategies. In particular we saw weakness in our technology sector investments. Our overall fundamental outlook for our holdings has not changed.Our research continues to indicate that at this stage in the economic cycle growth equities should outperform the overall stock market. Having said that, it is normal to have short, intermittent periods where these stocks underperform. Unfortunately it is our belief that you cannot benefit from growth opportunities without being able to accept some increased volatility. Over time earnings growth is a primary factor that drives stock performance, and we will continue to employ our disciplined process for identifying what we view as high quality growth opportunities. 3 Equity Income Strategies Commentary Geneva’s equity income strategies had a strong start to 2014. The companies we seek to invest in have attractive yields, have been growing at a reasonable rate and are trading at what we view as fair valuations. As we previously stated, we anticipate growth equities should outperform the overall market. For that reason, we continue to believe dividend-growth stocks are more attractive than high-dividend-yield stocks. Therefore our equity income strategies are positioned to have higher growth exposure, while still seeking to maintain an attractive overall dividend yield. We believe this can have a positive effect on overall performance. Looking Ahead We believe an accommodative Fed, an improving economic environment and solid earnings growth will allow equities to have a positive year. The secular bull marketstill appears intact, and periodic pull backs are a necessary and important part of the market cycle. We reiterate the importance for clients to maintain a long-term perspective when it comes to equity investments. The first quarter is a perfect example of how our growth strategies and our equity income strategies can be excellent complements to one another. We want to thank you for the continued trust you have placed in Geneva Investment Management. The Principals and employees of Geneva and our families continue to be your partners investing in the same strategies as our clients. We will continue to focus on providing you with what we consider to be industry-leading investment management capabilities and we look forward to speaking with you soon. Best Regards, Geneva Advisors Past performance does not guarantee future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. One cannot invest directly in an index. 4 The Funds may invest in small, mid and/or micro cap companies which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in ADRs, in foreign securities and emerging markets which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Funds may invest in growth stocks, which are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.The Equity Income Fund may invest in Master Limited Partnerships (MLP).Investment returns of MLPs are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.The Equity Income Fund may invest in REITs, which involved additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Must be preceded or accompanied by a prospectus. The Geneva Funds are distributed by Quasar Distributors, LLC 5 Geneva Advisors Funds Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution (12b-1) and shareholder servicing fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/13 - 2/28/14) for the All Cap Growth Fund, Equity Income Fund and International Growth Fund and (12/27/13-2/28/14) for the Mid Cap Growth Fund and Small Cap Opportunities Fund. Actual Expenses The first four lines of the following table provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution (12b-1) fees, and fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second four lines of the table provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare 6 Geneva Advisors Funds Expense Example (Unaudited) (Continued) this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second four lines of the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Based on Actual Fund Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/13 2/28/14 9/1/13 - 2/28/14 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1,000.00 1,156.00 5.88 1.10% Equity Income Fund* Class R 1.45% Class I 1,000.00 1,159.00 5.89 1.10% International Growth Fund* Class R 1.45% Class I 1,000.00 1,155.00 5.88 1.10% Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 12/27/13 2/28/14 12/27/13 - 2/28/14 Expense Ratio Mid Cap Growth Fund** Class R 1.45% Class I 1,000.00 999.50 1.93 1.10% Small Cap Opportunities Fund** Class R 1.55% Class I 1,000.00 1,009.00 2.11 1.20% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (181), then divided by the number of days in the most recent 12-month period (365). ** Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent period (64), then divided by the number of days in the most recent 12-month period (365). 7 Geneva Advisors Funds Expense Example (Unaudited) (Continued) Based on Hypothetical 5% Yearly Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/13 2/28/14 9/1/13 - 2/28/14 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1,000.00 1,019.34 5.51 1.10% Equity Income Fund* Class R 1.45% Class I 1,000.00 1,019.34 5.51 1.10% International Growth Fund* Class R 1.45% Class I 1,000.00 1,019.34 5.51 1.10% Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 12/27/13 2/28/14 12/27/13 - 2/28/14 Expense Ratio Mid Cap Growth Fund** Class R 1.45% Class I 1,000.00 1,006.84 1.94 1.10% Small Cap Opportunities Fund** Class R 1.55% Class I 1,000.00 1,006.66 2.11 1.20% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (181), then divided by the number of days in the most recent 12-month period (365). ** Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent period (64), then divided by the number of days in the most recent 12-month period (365). 8 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group. Using quantitative and qualitative measures established by the Advisor, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s allocation of portfolio holdings as of February 28, 2014 is shown below. Allocation of Portfolio Holdings (% of Investments) 9 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 28, 2014 Annualized Since One Three Five Inception Year Years Years (9/28/07) Class R 27.50% 9.86% 22.10% 6.26% Class I 27.93% 10.24% 22.45% 6.57% Russell 3000 Growth Index 29.76% 15.13% 24.33% 7.47% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 10 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors All Cap Growth Fund – Class I Growth of $100,000 Investment *Inception Date 11 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) The investment objective of the Fund is current income, with a secondary objective of modest capital appreciation. The Fund seeks to achieve its investment objective by investing in publicly traded securities without regard to market capitalizations. The Fund’s investment strategy focuses on identifying stocks within multiple industry groups. The Fund has wide flexibility in types of securities used to generate a current income yield. The Fund’s allocation of portfolio holdings as of February 28, 2014 is shown below. Allocation of Portfolio Holdings (% of Investments) 12 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 28, 2014 Annualized Since One Three Inception Year Years (4/30/10) Class R 18.00% 12.06% 15.25% Class I 18.43% 12.43% 15.64% Russell 1000 Value Index 23.44% 14.05% 14.11% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on April 30, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. One cannot invest directly in an index. 13 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class R Growth of $10,000 Investment Geneva Advisors Equity Income Fund – Class I Growth of $100,000 Investment *Inception Date 14 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. and foreign issuers without regard to market capitalizations. The Fund typically invests in securities of issuers from at least three or more non-U.S. countries, with at least 40% of the Fund’s net assets invested in securities of foreign issuers. The Fund’s allocation of portfolio holdings as of February 28, 2014 is shown below: Allocation of Portfolio Holdings (% of Investments) * For additional details on allocation of portfolio holdings by country, please see the Schedule of Investments. 15 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) (Continued) Total Returns – As of February 28, 2014 Since Six Inception Months (5/30/13) Class R 15.28% 18.10% Class I 15.50% 18.50% MSCI World ex USA Index (Gross) 14.50% 13.26% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on May 30, 2013, the inception date of the Fund. The graph does not reflect any future performance. The MSCI World ex USA Index (Gross) captures large and mid cap representation across 23 of 24 Developed Markets countries, excluding the United States. The Developed Markets currently consist of: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. 16 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors International Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors International Growth Fund – Class I Growth of $100,000 Investment *Inception Date 17 Geneva Advisors Mid Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of mid-cap U.S. companies. The Fund typically invests in equity securities, investment companies and exchange traded funds. The Fund’s allocation of portfolio holdings as of February 28, 2014 is shown below: Allocation of Portfolio Holdings (% of Investments) 18 Geneva Advisors Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Total Returns – As of February 28, 2014 Since Inception (12/27/13) Class R (0.10)% Class I (0.05)% Russell Midcap Growth Index 4.68% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on December 27, 2013, the inception date of the Fund. The graph does not reflect any future performance. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. One cannot invest directly in an index. 19 Geneva Advisors Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Mid Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors Mid Cap Growth Fund – Class I Growth of $100,000 Investment *Inception Date 20 Geneva Advisors Small Cap Opportunities Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of small-cap U.S. Companies. The Fund typically invests in equity securities, investment companies and exchange traded funds. The Fund’s allocation of portfolio holdings as of February 28, 2014 is shown below: Allocation of Portfolio Holdings (% of Investments) 21 Geneva Advisors Small Cap Opportunities Fund Investment Highlights (Unaudited) (Continued) Total Returns – As of February 28, 2014 Since Inception (12/27/13) Class R 0.85% Class I 0.90% Russell 2000 Growth Index 3.43% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on December 27, 2013, the inception date of the Fund. The graph does not reflect any future performance. The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000 Index companies with higher price to value ratios and higher forecasted growth values. One cannot invest directly in an index. 22 Geneva Advisors Small Cap Opportunities Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Small Cap Opportunities Fund – Class R Growth of $10,000 Investment Geneva Advisors Small Cap Opportunities Fund – Class I Growth of $100,000 Investment *Inception Date 23 Geneva Advisors All Cap Growth Fund Schedule of Investments February 28, 2014 (Unaudited) Shares Value COMMON STOCKS 97.67% Activities Related to Credit Intermediation 3.68% FleetCor Technologies, Inc. (a) $ Automobile Dealers 0.68% Lithia Motors, Inc. Basic Chemical Manufacturing 0.77% Methanex Corp. (b) Business Support Services 3.48% Alliance Data Systems Corp. (a) Cable and Other Subscription Programming 2.88% Discovery Communications, Inc. (a) Commercial and Service Industry Machinery Manufacturing 2.38% Middleby Corp. (a) Computer Systems Design and Related Services 0.86% SPS Commerce, Inc. (a) Depository Credit Intermediation 0.73% First Republic Bank Electronic Shopping and Mail-Order Houses 2.14% Amazon.com, Inc. (a) Full-Service Restaurants 3.06% Chipotle Mexican Grill, Inc. (a) Legal Services 3.83% Mastercard, Inc. Management, Scientific, and Technical Consulting Services 8.28% Salesforce.com, Inc. (a) ServiceNow, Inc. (a) Workday, Inc. (a) The accompanying notes are an integral part of these financial statements. 24 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Manufacturing and Reproducing Magnetic and Optical Media 1.98% Guidewire Software, Inc. (a) $ Office Administrative Services 2.08% Gartner, Inc. (a) Oil and Gas Extraction 5.07% Cabot Oil & Gas Corp. Continental Resources, Inc. (a) Other Fabricated Metal Product Manufacturing 3.27% B/E Aerospace, Inc. (a) Other Financial Investment Activities 3.82% Financial Engines, Inc. Virtus Investment Partners, Inc. (a) Other General Merchandise Stores 3.97% Tractor Supply Co. Other Information Services 8.37% Demandware, Inc. (a) Facebook, Inc. (a) Google, Inc. (a) LinkedIn Corp. (a) Yelp, Inc. (a) Other Telecommunications 3.32% SBA Communications Corp. (a) Pharmaceutical and Medicine Manufacturing 11.80% Celgene Corp. (a) Gilead Sciences, Inc. (a) Insulet Corp. (a) Regeneron Pharmaceuticals, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Tandem Diabetes Care, Inc. (a) The accompanying notes are an integral part of these financial statements. 25 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Rail Transportation 1.36% Kansas City Southern $ Residential Intellectual and Developmental Disability, Mental Health, and Substance Abuse Facilities 2.62% Acadia Healthcare Co., Inc. (a) Restaurants and Other Eating Places 3.01% Dunkin’ Brands Group, Inc. Starbucks Corp. Securities and Commodity Contracts Intermediation and Brokerage 3.19% Affiliated Managers Group, Inc. (a) MarketAxess Holdings, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing 0.72% Ecolab, Inc. Software Publishers 3.58% Manhattan Associatess, Inc. (a) Splunk, Inc. (a) Tyler Technologies, Inc. (a) Travel Arrangement and Reservation Services 2.41% TripAdvisor, Inc. (a) Traveler Accommodation 2.83% Melco Crown Entertainment, Ltd. - ADR (a) Waste Treatment and Disposal 1.50% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $198,315,068) The accompanying notes are an integral part of these financial statements. 26 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value SHORT-TERM INVESTMENTS 0.66% Money Market Fund 0.66% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,007,283) Total Investments (Cost $200,322,351) 98.33% Other Assets in Excess of Liabilities 1.67% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. ADR American Depositary Receipt The accompanying notes are an integral part of these financial statements. 27 Geneva Advisors Equity Income Fund Schedule of Investments February 28, 2014 (Unaudited) Shares Value COMMON STOCKS 94.93% Activities Related to Real Estate 2.00% Brookfield Asset Management, Inc. (a) $ Aerospace Product and Parts Manufacturing 3.36% Boeing Co. Agencies, Brokerages, and Other Insurance Related Activities 1.84% Arthur J Gallager & Co. Amusement Parks and Arcades 0.73% Six Flags Entertainment Corp. Basic Chemical Manufacturing 1.11% Praxair, Inc. Building Material and Supplies Dealers 3.49% Home Depot, Inc. Cable and Other Subscription Programming 3.10% Comcast Corp. Computer Systems Design and Related Services 2.39% Accenture PLC (a) Depository Credit Intermediation 4.11% JPMorgan Chase & Co. Wells Fargo & Co. Electric Power Generation, Transmission and Distribution 3.14% ITC Holdings Corp. Gambling Industries 5.52% Wynn Resorts, Ltd. Health and Personal Care Stores 5.39% Walgreen Co. Household Appliance Manufacturing 2.46% Dover Corp. The accompanying notes are an integral part of these financial statements. 28 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Insurance Carriers 1.76% WellPoint, Inc. $ Local Messengers and Local Delivery 2.42% United Parcel Service, Inc. Management, Scientific, and Technical Consulting Services 0.75% Nielsen Holdings NV (a) Medical Equipment and Supplies Manufacturing 2.65% Rockwell Automation, Inc. Motion Picture and Video Industries 2.99% Time Warner, Inc. Motor Vehicle Body and Trailer Manufacturing 1.48% Polaris Industries, Inc. Nondepository Credit Intermediation 3.21% Ameriprise Financial, Inc. Oil and Gas Extraction 1.53% Enterprise Products Partners LP Other Financial Investment Activities 6.42% Apollo Global Management, LLC Artisan Partners Asset Management, Inc. Other Investment Pools and Funds 2.78% Macquarie Infrastructure Co. LLC Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing 1.17% Monsanto Co. Petroleum and Petroleum Products Merchant Wholesale 2.22% Magellan Midstream Partners LP Printing and Related Support Activities 2.71% Avery Dennison Corp. The accompanying notes are an integral part of these financial statements. 29 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Professional and Commercial Equipment and Supplies Merchant Wholesalers 0.74% Covidien PLC (a) $ Rail Transportation 4.42% Union Pacific Corp. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing 3.33% LyondellBasell Industries NV (a) Scheduled Air Transportation 1.93% Copa Holdings SA (a) Securities and Commodity Contracts Intermediation and Brokerage 3.35% T Rowe Price Group, Inc. Securities and Commodity Exchanges 1.47% CBOE Holdings, Inc. Semiconductor and Other Electronic Component Manufacturing 2.81% Microchip Technology, Inc. Software Publishers 2.23% Microsoft Corp. Wholesale Electronic Markets and Agents and Brokers 3.92% Genuine Parts Co. KAR Auction Services, Inc. TOTAL COMMON STOCKS (Cost $162,561,724) REAL ESTATE INVESTMENT TRUSTS 2.24% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,836,968) The accompanying notes are an integral part of these financial statements. 30 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value SHORT-TERM INVESTMENTS 0.96% Money Market Fund 0.96% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,938,836) Total Investments (Cost $168,337,528) 98.13% Other Assets in Excess of Liabilities 1.87% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. Abbreviations: Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. The accompanying notes are an integral part of these financial statements. 31 Geneva Advisors International Growth Fund Schedule of Investments February 28, 2014 (Unaudited) Shares Value COMMON STOCKS 98.06% Bermuda 4.61% Invesco Ltd. (b) $ Lazard Ltd. (b) Signet Jewelers, Ltd. (b) Brazil 2.90% Embraer SA - ADR Canada 11.93% Canadian National Railway, Co. (b) Franco-Nevada Corp. (b) Imax Corp. (a)(b) Lions Gate Entertainment Corp. (b) Methanex Corp. (b) Points International, Ltd. (a)(b) Cayman Islands 11.56% Baidu, Inc. - ADR (a) China Distance Education Holdings, Ltd. - ADR Melco Crown Entertainment, Ltd. - ADR (a) Qihoo 360 Technology Co., Ltd. - ADR (a) India 1.63% HDFC Bank Ltd. - ADR Ireland 10.33% Accenture PLC (b) Alkermes PLC (a)(b) Covidien PLC (b) ICON, PLC (a)(b) Trinity Biotech, PLC - ADR Israel 3.72% Caesarstone Sdot-Yam, Ltd. (b) The accompanying notes are an integral part of these financial statements. 32 Geneva Advisors International Growth Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Italy 2.52% Luxottica Group SpA - ADR $ Mexico 1.72% Grupo Televisa SAB - ADR Netherlands 14.33% ASML Holding NV - ADR Chicago Bridge & Iron Co NV (b) Core Laboratories NV (b) LyondellBasell Industries NV (b) Yandex NV (a)(b) Panama 4.30% Copa Holdings SA (b) Puerto Rico 1.74% EVERTEC, Inc. (b) Spain 4.84% Grifols SA - ADR Switzerland 5.28% ABB, Ltd. - ADR ACE, Ltd. (b) United Kingdom 4.73% ARM Holdings PLC - ADR United States 9.55% Euronet Worldwide, Inc. (a) Gran Tierra Energy, Inc. (a) Lululemon Athletica, Inc. (a) Mead Johnson Nutrition, Co. MercadoLibre, Inc. Virgin Islands (UK) 2.37% Michael Kors Holdings, Ltd. (a)(b) TOTAL COMMON STOCKS (Cost $26,974,831) The accompanying notes are an integral part of these financial statements. 33 Geneva Advisors International Growth Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value SHORT-TERM INVESTMENTS 1.00% Money Market Fund 1.00% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $307,396) Total Investments (Cost $27,282,227) 99.06% Other Assets in Excess of Liabilities 0.94% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 34 Geneva Advisors Mid Cap Growth Fund Schedule of Investments February 28, 2014 (Unaudited) Shares Value COMMON STOCKS 89.28% Activities Related to Credit Intermediation 1.57% FleetCor Technologies, Inc. (a) $ Aerospace Product and Parts Manufacturing 0.74% HEICO Corp. Basic Chemical Manufacturing 0.74% Methanex Corp. (b) Business Support Services 1.05% Alliance Data Systems Corp. (a) Cable and Other Subscription Programming 0.72% Discovery Communications, Inc. (a) Colleges, Universities, and Professional Schools 3.13% Grand Canyon Education, Inc. (a) Commercial and Service Industry Machinery Manufacturing 2.71% Middleby Corp. (a) Computer Systems Design and Related Services 0.83% SPS Commerce, Inc. (a) Cut and Sew Apparel Manufacturing 0.91% Lululemon Athletica, Inc. (a) Depository Credit Intermediation 0.70% First Republic Bank Full-Service Restaurants 2.53% Chipotle Mexican Grill, Inc. (a) Management, Scientific, and Technical Consulting Services 8.08% Corporate Executive Board Co. ServiceNow, Inc. (a) Towers Watson & Co. Workday, Inc. (a) The accompanying notes are an integral part of these financial statements. 35 Geneva Advisors Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Manufacturing and Reproducing Magnetic and Optical Media 3.06% Guidewire Software, Inc. (a) $ Motor Vehicle and Motor Vehicle Parts and Supplies Merchant Wholesalers 2.35% Dorman Products, Inc. (a) LKQ Corp. (a) Motor Vehicle Body and Trailer Manufacturing 1.29% Polaris Industries, Inc. Office Administrative Services 2.24% Gartner, Inc. (a) Oil and Gas Extraction 3.94% Cabot Oil & Gas Corp. Continental Resources, Inc. (a) Oasis Petroleum, Inc. (a) Other Fabricated Metal Product Manufacturing 1.98% B/E Aerospace, Inc. (a) Other Financial Investment Activities 3.55% Financial Engines, Inc. Virtus Investment Partners, Inc. (a) Other General Merchandise Stores 4.08% Tractor Supply Co. Other Information Services 6.15% Demandware, Inc. (a) LinkedIn Corp. (a) Yelp, Inc. (a) Other Telecommunications 1.91% SBA Communications Corp. (a) The accompanying notes are an integral part of these financial statements. 36 Geneva Advisors Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Pharmaceutical and Medicine Manufacturing 8.15% Akorn, Inc. (a) $ Grifols SA - ADR Insulet Corp. (a) Pharmacyclics, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Professional and Commercial Equipment and Supplies Merchant Wholesalers 1.74% MWI Veterinary Supply, Inc. (a) Rail Transportation 1.34% Kansas City Southern Residential Intellectual and Developmental Disability, Mental Health, and Substance Abuse Facilities 3.13% Acadia Healthcare Co., Inc. (a) Restaurants and Other Eating Places 1.03% Dunkin’ Brands Group, Inc. Scheduled Air Transportation 0.60% Copa Holdings SA (b) Securities and Commodity Contracts Intermediation and Brokerage 3.13% Affiliated Managers Group, Inc. (a) MarketAxess Holdings, Inc. Software Publishers 6.02% Manhattan Associatess, Inc. (a) Splunk, Inc. (a) Tyler Technologies, Inc. (a) Ultimate Software Group, Inc. (a) Support Activities for Mining 1.75% Core Laboratories NV (b) The accompanying notes are an integral part of these financial statements. 37 Geneva Advisors Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Travel Arrangement and Reservation Services 3.26% TripAdvisor, Inc. (a) $ Traveler Accommodation 2.27% Melco Crown Entertainment, Ltd. - ADR (a) Waste Treatment and Disposal 2.60% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $2,375,750) SHORT-TERM INVESTMENTS 12.07% Money Market Fund 12.07% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $331,494) Total Investments (Cost $2,707,244) 101.35% Liabilities in Excess of Other Assets (1.35)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. SA Société Anonyme is a French term for a publicly traded company. The accompanying notes are an integral part of these financial statements. 38 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments February 28, 2014 (Unaudited) Shares Value COMMON STOCKS 37.92% Activities Related to Credit Intermediation 0.70% Euronet Worldwide, Inc. (a) $ EVERTEC, Inc. (b) Aerospace Product and Parts Manufacturing 0.65% HEICO Corp. Agencies, Brokerages, and Other Insurance Related Activities 0.60% eHealth, Inc. (a) Agriculture, Construction, and Mining Machinery Manufacturing 0.31% Manitowoc Co., Inc. Automobile Dealers 0.27% Lithia Motors, Inc. Basic Chemical Manufacturing 0.80% Trex Co, Inc. (a) Colleges, Universities, and Professional Schools 1.16% Grand Canyon Education, Inc. (a) Commercial and Service Industry Machinery Manufacturing 2.30% Middleby Corp. (a) Computer Systems Design and Related Services 1.16% Points International, Ltd. (a)(b) SPS Commerce, Inc. (a) Electrical Equipment Manufacturing 0.52% Franklin Electric Co., Inc. Employment Services 0.89% On Assignment, Inc. (a) Insurance Carriers 0.29% Centene Corp. (a) The accompanying notes are an integral part of these financial statements. 39 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Management, Scientific, and Technical Consulting Services 1.00% Corporate Executive Board Co. $ Manufacturing and Reproducing Magnetic and Optical Media 1.15% Guidewire Software, Inc. (a) Medical Equipment and Supplies Manufacturing 1.14% Align Technology, Inc. (a) Motor Vehicle and Motor Vehicle Parts and Supplies Merchant Wholesalers 0.72% Dorman Products, Inc. (a) Navigational, Measuring, Electromedical, and Control Instruments Manufacturing 0.64% Cyberonics, Inc. (a) Nondepository Credit Intermediation 0.51% First Cash Financial Services, Inc. (a) Oil and Gas Extraction 1.12% Oasis Petroleum, Inc. (a) Other Ambulatory Health Care Services 1.14% ExamWorks Group, Inc. (a) Other Electrical Equipment and Component Manufacturing 0.34% Taser International, Inc. (a) Other Financial Investment Activities 4.86% Artisan Partners Asset Management, Inc. Envestnet, Inc. (a) Financial Engines, Inc. LDR Holding Corp. (a) Virtus Investment Partners, Inc. (a) WisdomTree Investments, Inc. (a) The accompanying notes are an integral part of these financial statements. 40 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Other Information Services 1.41% Demandware, Inc. (a) $ Yelp, Inc. (a) Pharmaceutical and Medicine Manufacturing 3.63% Akorn, Inc. (a) Insulet Corp. (a) Neogen Corp. (a) Trinity Biotech, PLC - ADR Professional and Commercial Equipment and Supplies Merchant Wholesalers 1.27% MWI Veterinary Supply, Inc. (a) Residential Intellectual and Developmental Disability, Mental Health, and Substance Abuse Facilities 1.34% Acadia Healthcare Co., Inc. (a) Scientific Research and Development Services 0.72% GenMark Diagnostics, Inc. (a) ICON, PLC (a)(b) Securities and Commodity Contracts Intermediation and Brokerage 1.11% MarketAxess Holdings, Inc. Software Publishers 4.88% Cornerstone OnDemand, Inc. (a) Manhattan Associatess, Inc. (a) Multimedia Games Holding Co., Inc. (a) Power Solutions International, Inc. (a) Tyler Technologies, Inc. (a) Ultimate Software Group, Inc. (a) Specialized Design Services 0.77% Caesarstone Sdot-Yam, Ltd. (b) The accompanying notes are an integral part of these financial statements. 41 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments (Continued) February 28, 2014 (Unaudited) Shares Value Ventilation, Heating, Air-Conditioning, and Commercial Refrigeration Equipment Manufacturing 0.52% Ceco Environmental Corp. $ TOTAL COMMON STOCKS (Cost $1,068,655) SHORT-TERM INVESTMENTS 9.56% Money Market Fund 9.56% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $274,898) Total Investments (Cost $1,343,553) 47.48% Other Assets in Excess of Liabilities 52.52% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The accompanying notes are an integral part of these financial statements. 42 Geneva Advisors Funds Statements of Assets & Liabilities February 28, 2014 (Unaudited) All Cap Equity International Growth Fund Income Fund Growth Fund ASSETS Investments, at value (cost 200,322,351, 168,337,528, 27,282,227, respectively) $ $ $ Receivable for Fund shares sold Receivable for investments sold Dividends and interest receivable Cash — — Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable for investments purchased — Payable to affiliates Payable to Advisor Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ $ Net assets consist of: Paid-in capital $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized loss ) ) ) Net unrealized appreciation on investments NET ASSETS $ $ $ CLASS R SHARES Net assets $ $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ $ CLASS I SHARES Net assets $ $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 43 Geneva Advisors Funds Statements of Assets & Liabilities (Continued) February 28, 2014 (Unaudited) Small Cap Mid Cap Opportunities Growth Fund Fund ASSETS Investments, at value (cost 2,707,244, 1,343,553, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold Dividends and interest receivable 33 Cash — Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed — — Payable for investments purchased Payable to affiliates Payable to Advisor Payable for distribution fees 56 45 Payable for shareholder servicing fees 23 18 Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized loss ) ) Net unrealized appreciation on investments NET ASSETS $ $ CLASS R SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ CLASS I SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 44 Geneva Advisors Funds Statements of Operations For the Period Ended February 28, 2014 (Unaudited) All Cap Equity International Growth Fund Income Fund Growth Fund INVESTMENT INCOME Dividend income(1) $ $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Management fees Administration fees Distribution fees - Class R shares Transfer agent fees and expenses Fund accounting fees Shareholder servicing fees - Class R shares Federal and state registration fees Custody fees Audit and tax fees Reports to shareholders Legal fees Chief Compliance Officer fees Trustees’ fees Interest expense — Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments ) Net realized gain on foreign currency translation — — 35 Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ $ Net of $902, $4,494 and $4,088 in foreign withholding tax and fees for the All Cap Growth Fund, Equity Income Fund and International Growth Fund, respectively. The accompanying notes are an integral part of these financial statements. 45 Geneva Advisors Funds Statements of Operations (Continued) For the Period Ended February 28, 2014 (Unaudited) Small Cap Mid Cap Opportunities Growth Fund(1) Fund(1) INVESTMENT INCOME Dividend income(2) $ $ Interest income 14 6 TOTAL INVESTMENT INCOME EXPENSES Administration fees Federal and state registration fees Audit and tax fees Transfer agent fees and expenses Fund accounting fees Legal fees Custody fees Management fees Chief Compliance Officer fees Trustees’ fees Reports to shareholders Distribution fees - Class R shares 57 45 Shareholder servicing fees - Class R shares 23 18 Interest expense — — Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) ) Net realized gain on foreign currency translation — — Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAINON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The Mid Cap Growth Fund and the Small Cap Opportunities Fund commenced operations on December 27, 2013. Net of $2 and $0 in foreign withholding tax and fees for the Mid Cap Growth Fund and Small Cap Opportunities Fund, respectively. The accompanying notes are an integral part of these financial statements. 46 Geneva Advisors All Cap Growth Fund Statements of Changes in Net Assets Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) Net of redemption fees of $508 and $1,117 for the six months ended February 28, 2014 and the year ended August 31, 2013, respectively. Net of redemption fees of $4,786 and $36,035 for the six months ended February 28, 2014 and the year ended August 31, 2013, respectively. The accompanying notes are an integral part of these financial statements. 47 Geneva Advisors Equity Income Fund Statements of Changes in Net Assets Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 FROM OPERATIONS Net investment income $ $ Net realized gain on investments Net realized loss on foreign currency translation — ) Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income - Class R ) ) Net investment income - Class I ) ) Net realized gain on investments - Class R ) — Net realized gain on investments - Class I ) — Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Net asset value of shares issued to shareholders in payment of distributions declared - Class R Net asset value of shares issued to shareholders in payment of distributions declared - Class I Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ Net of redemption fees of $133 and $637 for the six months ended February 28, 2014 and the year ended August 31, 2013, respectively. Net of redemption fees of $5,024 and $3,860 for the six months ended February 28, 2014 and the year ended August 31, 2013, respectively. The accompanying notes are an integral part of these financial statements. 48 Geneva Advisors International Growth Fund Statement of Changes in Net Assets Six Months Ended February 28, 2014 Period Ended (Unaudited) August 31, 2013(1) FROM OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Net realized gain (loss) on foreign currency translation 35 (1 ) Net change in unrealized appreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Payments for shares redeemed - Class R(2) ) ) Payments for shares redeemed - Class I(3) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) The International Growth Fund commenced operations on May 30, 2013. Net of redemption fees of $184 and $0 for the six months ended February 28, 2014 and the year ended August 31, 2013, respectively. Net of redemption fees of $30,531 and $0 for the six months ended February 28, 2014 and the year ended August 31, 2013, respectively. The accompanying notes are an integral part of these financial statements. 49 Geneva Advisors Mid Cap Growth Fund Statement of Changes in Net Assets Period Ended February 28, 2014(1) FROM OPERATIONS Net investment loss $ ) Net realized loss on investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT LOSS $ ) The Mid Cap Growth Fund commenced operations on December 27, 2013. The accompanying notes are an integral part of these financial statements. 50 Geneva Advisors Small Cap Opportunities Fund Statement of Changes in Net Assets Period Ended February 28, 2014(1) FROM OPERATIONS Net investment loss $ ) Net realized loss on investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT LOSS $ ) The Small Cap Opportunities Fund commenced operations on December 27, 2013. The accompanying notes are an integral part of these financial statements. 51 Geneva Advisors All Cap Growth Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Year Ended August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions paid: Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(3) % % )% % % )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% )% )% )% )% Portfolio turnover rate(3) % Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 52 Geneva Advisors All Cap Growth Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Year Ended August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(3) % % )% % % )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% )% )% )% )% Portfolio turnover rate(3) % Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 53 Geneva Advisors Equity Income Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Period Ended Year Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) — From net realized gain on investments ) — ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(5) % Ratio of expenses to average net assets after waiver and reimbursements(5) % Ratio of net investment income (loss) to average net assets before waiver and reimbursements(5) % )% Ratio of net investment income to average net assets after waiver and reimbursements(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 30, 2010. Per share net investment income (loss) was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 54 Geneva Advisors Equity Income Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Period Ended Year Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) — From net realized gain on investments ) — ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(5) % Ratio of expenses to average net assets after waiver and reimbursements(5) % Ratio of net investment income (loss) to average net assets before waiver and reimbursements(5) % )% Ratio of net investment income to average net assets after waiver and reimbursements(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 30, 2010. Per share net investment income (loss) was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 55 Geneva Advisors International Growth Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Period Ended August 31, (Unaudited) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment loss(2) ) ) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(3) % — % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets before waiver and reimbursements(4) % % Ratio of expenses to average net assets after waiver and reimbursements(4) % % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% Portfolio turnover rate(3) % % The Fund commenced operations on May 30, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 56 Geneva Advisors International Growth Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Period Ended August 31, (Unaudited) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment loss(2) ) ) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(3) % — % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets before waiver and reimbursements(4) % % Ratio of expenses to average net assets after waiver and reimbursements(4) % % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% Portfolio turnover rate(3) % % The Fund commenced operations on May 30, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 57 Geneva Advisors Mid Cap Growth Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations ) Net Asset Value, End of Period $ Total Return(3) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% Portfolio turnover rate(3) % The Fund commenced operations on December 27, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 58 Geneva Advisors Mid Cap Growth Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations ) Net Asset Value, End of Period $ Total Return(3) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% Portfolio turnover rate(3) % The Fund commenced operations on December 27, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 59 Geneva Advisors Small Cap Opportunities Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% Portfolio turnover rate(3) % The Fund commenced operations on December 27, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 60 Geneva Advisors Small Cap Opportunities Fund – Class 1 Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% Portfolio turnover rate(3) % The Fund commenced operations on December 27, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 61 Geneva Advisors Funds Notes to Financial Statements February 28, 2014 (Unaudited) (1)Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Geneva Advisors Funds (the “Funds”) represent distinct series with their own investment objectives and policies within the Trust.The investment objective of the All Cap Growth Fund, International Growth Fund, Mid Cap Growth Fund and Small Cap Opportunities Fund is long-term capital appreciation.The investment objective of the Equity Income Fund is current income, with a secondary objective of modest capital appreciation.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.Each Fund currently offers Class R shares and Class I shares.The two classes differ principally in their respective distribution expenses.Each class of shares has identical rights and privileges except with respect to the distribution expenses and voting rights on matters affecting a single share class.The All Cap Growth Fund commenced operations on September 28, 2007.The Equity Income Fund commenced operations on April 30, 2010.The International Growth Fund commenced operations on May 30, 2013.The Mid Cap Growth Fund and Small Cap Opportunities Fund commenced operations December 27, 2013.Costs incurred by each Fund in connection with the organization, registration and the initial public offering of shares were paid by Geneva Investment Management of Chicago, LLC (the “Advisor”). (2)Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there 62 Geneva Advisors Funds Notes to Financial Statements (Continued) February 28, 2014 (Unaudited) has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). 63 Geneva Advisors Funds Notes to Financial Statements (Continued) February 28, 2014 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of February 28, 2014: All Cap Growth Fund Level 1 Level 2 Level 3 Total Equity Common Stock $ $
